Citation Nr: 0717270	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right 
scapula/shoulder disorder.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for a right eye 
disorder.

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for damage to the vocal cords.

7.  Entitlement to a compensable evaluation for fragment 
wound (FW) left chest scar.

8.  Entitlement to a compensable evaluation for residuals of 
injury to the right brachial plexus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In February 2001, the veteran 
testified at a videoconference hearing before the 
undersigned.  In April 2001, the Board remanded the veteran's 
appeal for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the appeal was remanded in April 2001, 
in part, to obtain VA medical opinions necessary to make 
decisions on the above claims.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  VA thereafter attempted to have the veteran 
examined on six occasions to obtain the needed medical 
opinions.  Moreover, in September 2006, VA notified the 
veteran that his claims would be adjudicated without the 
needed VA examinations if he did not let VA know within 
thirty days that he was willing to show for the examinations.  
Thereafter, within the thirty day window he had to reply, the 
veteran notified VA that he was willing to show for the 
examinations and he did not show for the prior examinations 
for the following reasons: he did not receive notice of 
several of the examinations; he was not given sufficient 
notice, given his health, to show for some of the other 
examinations; and he was in the hospital for treatment for 
residuals of his respiratory cancer at the time of the other 
examinations. 

Accordingly, while the Board very much appreciates the heroic 
efforts made by VA to comply with the April 2001 remand 
instructions prior to re-certifying the appeal as well as 
recognizes the tremendous waste in VA resources incurred by 
scheduling the veteran for six examinations which he did not 
attend, we nonetheless find that a remand to attempt to 
obtain the needed medical opinions is required because the 
claimant, in a timely fashion, provided good cause for not 
showing for his earlier VA examinations.  See 38 U.S.C.A. 
§ 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

However, while in remand status, the veteran should be made 
aware of the fact that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  See Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does 
have a duty to assist the veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of their whereabouts.  If he does not do so, there 
is no burden on the VA to "turn up heaven and earth" to 
find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  In 
this case, the veteran's communication to VA in September 
2006 regarding his reasons for missing scheduled VA 
examinations contains an entirely different address in 
another state from that used by VA in the notification letter 
that advised the veteran of the status of his claims and VA 
examinations.  Governing regulations are clear that when, as 
here, entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a) (2006).  Additionally, 
38 C.F.R. § 3.655(b) (2006) provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  
(Emphases added).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Verify the veteran's correct and 
current address.  Make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded examinations 
to determine the etiology of his cervical 
spine disorder, right scapula/shoulder 
disorder, arthritis of the knees, right 
eye disorder, left leg disorder, and the 
disability associated with his vocal 
cords.  The claims folders are to be 
provided to the examiners for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiners, including 
x-rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the appropriate 
examiner should provide answers to the 
following questions:

a.  Does the veteran have a current 
cervical spine disorder, right 
scapula/shoulder disorder, arthritis 
of the knees, right eye disorder, 
left leg disorder, and/or a 
disability associated with his vocal 
cords and, if so, what are the 
diagnoses?

b.  As to all currently diagnosed 
cervical spine disorder, right 
scapula/shoulder disorder, arthritis 
of the knees, right eye disorder, 
and left leg disorder, is it at 
least as likely as not (i.e., is 
there a 50/50 chance) that it was 
caused or aggravated by military 
service?

c.  If the veteran's diagnoses 
include arthritis of the cervical 
spine, right scapula, knees, and/or 
left leg, is it at least as likely 
as not that it manifested itself to 
a compensable degree within the 
first postservice year.

d.  As to all currently diagnosed 
cervical spine disorder, right 
scapula/shoulder disorder, arthritis 
of the knees, right eye disorder, 
and left leg disorder, is it at 
least as likely as not that it was 
caused or aggravated by an already 
service connected disability?

e.  As to all currently diagnosed 
vocal cord disorder, is it at least 
as likely as not that there was any 
increased or additional disability 
associated with the veteran's vocal 
cords as a result of training, 
hospitalization, medical or surgical 
treatment, or examination at the VA? 
In this regard, the physician is 
requested to specifically comment as 
to the presence of all sequelae 
pertinent to the claim of vocal cord 
damage, including diminution in 
voice quality and dysphagia.  The 
physician is also requested to 
specifically identify the increment 
or additional disability.  

The physicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the physicians are advised 
that the term "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.   

Moreover, if any of the physicians 
believes that any of the veteran's 
claimed disorders were aggravated by an 
already service connected disability they 
should provide an opinion as to the 
degree of disability the veteran would 
have had without the aggravation (i.e., a 
baseline) and the degree of disability 
the veteran know has due to the 
aggravation.  38 C.F.R. § 3.310 (2006). 

If the physicians cannot answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

2.  Make arrangements with an appropriate 
VA medical facility for the veteran to be 
afforded a dermatological examination.  
The claims folders are to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including photographs, must 
be accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the pre 
and post August 30, 2002, AMIE worksheets 
for rating shell fragment wound scars, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
all shell fragment wound scars to the 
left chest.  

3.  Make arrangements with an appropriate 
VA medical facility for the veteran to be 
afforded a neurological examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including an electromyography 
(EMG) and nerve conduction studies, must 
be accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating neurological 
disorders, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of all residuals of the injury to 
the right brachial plexus.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the United States Court 
of Appeals for Veterans Claims (known as 
the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

5.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
any further changes in VCAA and any other 
applicable legal precedent including the 
recent amendments to 38 C.F.R. § 3.310 
(2006), the pre-October 1, 1997, criteria 
for rating 38 U.S.C.A. § 1151 claims (see 
Jones v. West, 12 Vet. App. 460, 463 
(1999); VAOPGCPREC 40-97 (Dec. 31, 
1997)), and the old and new criteria for 
rating scars.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the 
November 2006 SSOC and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal 
including the recent amendments to 
38 C.F.R. § 3.310, the pre-October 1, 
1997, criteria for rating 38 U.S.C.A. 
§ 1151 claims, and the old and new 
criteria for rating scars, and a 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


